1 Reported in 85 N.W.2d 291.
2 Appeal to U.S. Supreme Court allowed February 17, 1949.
The assignments of error raise the identical questions presented on the former appeal from an order denying defendants' motion for a new trial. State v. Longyear Holding Co. 224 Minn. 451, 29 N.W.2d 657. Where an order denying a new trial has been affirmed on appeal, all questions that might have been raised therein are set at rest and cannot be raised on a subsequent appeal from the judgment. School Dist. No. 1 v. Aiton, 175 Minn. 346, 348, 221 N.W. 424, 425; Skog v. Pomush,221 Minn. 11, 20 N.W.2d 530; 1 Dunnell, Dig.  Supp. § 398.
Hence, the decision on the former appeal is decisive here.
Judgment affirmed. *Page 256